 

Exhibit 10.1

 

Tenzing Acquisition Corp

250 W 55th St, Suite 13D

New York, NY 10019

 

October 26, 2020

 

 

[Investor Name]
[Investor Address]
Attn: [_________________]

 

Re:Waiver of Deadline for Additional Shares under Backstop Agreement

 

Dear [__________]:

 

Reference is hereby made to that certain Backstop Agreement, dated as of October
___, 2020 (the “Backstop Agreement”), by and among Tenzing Acquisition Corp., a
company incorporated in the British Virgin Islands (together with its
successors, the “Company”), Reviva Pharmaceuticals, Inc., a Delaware corporation
(together with its successors, “Reviva”), and [insert Investor Name]
(“Investor”). Any capitalized term used but not defined in this waiver letter
(this “Waiver”) will have the meaning ascribed to such term in the Backstop
Agreement.

 

Under Section 4 of the Backstop Agreement, Investor had until October 23, 2020
to purchase the applicable Backstop Shares in order to be eligible to receive
Additional Shares under the Backstop Agreement, but Investor failed to meet that
deadline. Each of the Company and Reviva hereby (i) waive Investor’s failure to
meet the October 23, 2020 deadline to purchase the Backstop Shares under Section
4 of the Backstop Agreement and (ii) agree to extend the date by which Investor
must purchase Backstop Shares in order to be eligible to receive Additional
Shares under Section 4 of the Backstop Agreement to November 13, 2020.

 

Except as expressly amended hereby, the provisions of the Backstop Agreement
remain in full force and effect, on the terms and subject to the conditions set
forth therein. This Waiver does not constitute, directly or by implication, an
amendment or waiver of any provision of the Backstop Agreement, or any other
right, remedy, power or privilege of any party to the Backstop Agreement, except
as expressly set forth herein. The terms of this Waiver shall be governed by and
construed in a manner consistent with the provisions of the Backstop Agreement.

 

  Sincerely,           Tenzing Acquisition Corp.                   By:      
Name: Rahul Nayar     Title: Chief Executive Officer           Reviva
Pharmaceuticals, Inc.                   By:       Name: Laxminarayan Bhat    
Title: Founder, President and CEO

 



 



 

 